EXHIBIT 10.4

USEC Inc.
EMPLOYEE NONQUALIFIED STOCK OPTION AWARD NOTICE
(Three Year Vesting)

USEC Inc., a Delaware corporation (the “Company”) hereby grants to
                                   (“you” or the “Optionee”), an Award of
nonqualified stock Options, subject to and conditioned upon your agreement to
the terms of this Award Notice, the Nonqualified Stock Option Award Agreement,
which is attached hereto as Exhibit A (the “Agreement”) and the USEC Inc. 2009
Equity Incentive Plan, as amended from time to time (the “Plan”). Capitalized
terms used but not defined in this Award Notice or the Agreement shall have the
meanings set forth in the Plan.

                            
Grant Date
                                                          
 
                      
Number of Shares subject to this Option
                                                          
 
                      
Exercise Price per Share
                                                          
 
                      
Expiration Date
                                                          
 
                      
Vesting Schedule:
 


      VESTING DATE   NUMBER OF SHARES SUBJECT TO OPTION     VESTING AS OF    
VESTING DATE
The first anniversary of the Grant Date
              Shares
 
   
The second anniversary of the Grant Date
              Shares
 
   
The third anniversary of the Grant Date
              Shares
 
   

Subject to the provisions of the Agreement and the Plan and provided that you
remain continuously employed by the Company and/or an Affiliate through any
applicable Vesting Date, the Option shall become vested and exercisable in
accordance with the Vesting Schedule shown above. At any time, the “Vested
Portion” of the Option means that portion which (i) shall have become
exercisable pursuant to the terms of this Agreement and (ii) shall not have been
previously exercised.

USEC Inc.

By:                                              

By signing below and returning this Award Notice to the Company, you acknowledge
receipt of the Agreement and the Plan; accept the Options that have been granted
to you; and agree to be bound by all of the provisions set forth in this Award
Notice, the Agreement and the Plan.

ACKNOWLEDGED AND AGREED
BY:

             
                                     
                                                                       
 
         

Signature
                     Date                   

Enclosures: Exhibit A: Employee Nonqualified Stock Option Award Agreement

USEC Inc. 2009 Equity Incentive Plan

EXHIBIT A
EMPLOYEE NONQUALIFIED STOCK OPTION AWARD AGREEMENT
(Three Year Vesting)

USEC Inc. (the “Company”) has granted to the Optionee an Award consisting of
Nonqualified Stock Options, subject to the terms and conditions set forth herein
and in the Nonqualified Stock Option Award Notice (the “Award Notice”). The
Award has been granted to the Optionee pursuant to the USEC Inc. 2009 Equity
Incentive Plan, as amended from time to time (the “Plan”). Unless otherwise
defined herein, capitalized terms shall have the meanings assigned to such terms
in the Award Notice or the Plan.

1. Vesting of Award. The Award of Options will become vested under the schedule
stated in the Award Notice.

2. Grant of the Option. The Company has granted to the Optionee an Option which
permits the Optionee to purchase all or any part of an aggregate of the number
of Shares set forth in the Award Notice at the Exercise Price set forth in the
Award Notice. The Option is intended to be a Non-Qualified Stock Option and not
an Incentive Stock Option.

3. Exercise of Option. (a) Subject to the provisions of the Plan and this
Agreement (including Section 4 hereof), the Optionee may exercise all or any
part of the Vested Portion of the Option at any time prior to the Expiration
Date set forth in the Award Notice; provided, that the Option may be exercised
with respect to whole Shares only. In no event shall the Option be exercisable
after the Expiration Date.

(b) To the extent set forth in subparagraph (a) above, the Option may be
exercised by delivering to the Company at its principal office written notice of
intent to exercise. Such notice shall specify the number of Shares for which the
Option is being exercised and shall be accompanied by payment in full, or
adequate provision therefor, of the Exercise Price and any applicable
withholding tax. The payment of the Exercise Price shall be made (i) in cash or
by check, (ii) by tender to the Company, or attestation to the ownership, of
Shares owned by the Optionee having a Fair Market Value not less than the
Exercise Price, (iii) by electing to pay all or any portion of the Exercise
price by having Shares with a Fair Market Value on the date of exercise equal to
the Exercise Price withheld by the Company or sold by a broker-dealer; provided,
that the Committee approves this method, or (iv) by any combination thereof. The
payment of withholding tax shall be subject to Section 7 of this Agreement.

(c) No Option may be exercised prior to the completion of any registration or
qualification of such Option or the Shares under applicable state and federal
securities or other laws, or under any ruling or regulation of any government
body or national securities exchange, that the Committee shall in its sole
discretion determine to be necessary or advisable.

(d) Upon the Company’s determination that the Option has been validly exercised
as to any of the Shares, the Company shall deliver or cause to be delivered as
promptly as practicable certificates in the Optionee’s name for such Shares or
shall make provision for the Shares as to which the Option has been exercised to
be registered in the Optionee’s name on the books and records of the Company.
However, the Company shall not be liable to the Optionee for damages relating to
any delays in issuing the certificates or in the certificates themselves, or in
effecting such registration.

4. Termination of Employment. (a) In the event that the Optionee’s employment
with the Company is terminated by the Company for Cause, the Option (whether
vested or unvested) shall terminate in its entirety and cease to be exercisable
immediately upon the act or omission of the Optionee that constituted Cause.

(b) Except as provided in Section 4(c), in the event that the Optionee’s
employment with the Company is terminated by the Optionee voluntarily other than
by Retirement, the unvested portion of the Option shall terminate on the date of
Optionee’s termination of employment and the Vested Portion, if any, of the
Option as of the date of such termination of employment shall remain exercisable
for a period of thirty (30) days after the date of such termination of
employment, but in any event no later than the expiration of the term of the
Option, and shall thereafter terminate.

(c) In the event that the Optionee’s employment with the Company is terminated
(i) by reason of death, Disability or Retirement, (ii) by the Company for
reasons other than for Cause, or (iii) by the Company other than for Cause or by
the Optionee for good reason, in either case coincident with or following a
Change in Control under circumstances entitling the Optionee to benefits or
payments under such Optionee’s change in control agreement with the Company that
would not otherwise be payable absent a Change in Control (or, in the case of an
Optionee who is not a party to a change in control agreement with the Company,
upon a termination of employment by the Company other than for Cause or by the
Optionee for good reason coincident with or following a Change in Control), the
Option shall become vested and nonforfeitable and shall remain exercisable for a
period of twelve (12) months after the date of such termination of employment,
but in any event no later than the expiration of the term of the Option, and
shall thereafter terminate.

5. No Right to Continued Employment; No Rights as a Stockholder. Neither the
Plan nor this Agreement shall confer on the Optionee any right to continued
employment with the Company. The Optionee shall not have any rights as a
stockholder with respect to any Shares subject to the Option prior to the date
of exercise of the Option.

6. Transferability. Except as provided below, the Option is nontransferable and
may not be assigned, alienated, pledged, attached, sold or otherwise transferred
or encumbered by the Optionee, except by will or the laws of descent and
distribution. Notwithstanding the foregoing, the Optionee may transfer the
Vested Portion to members of his or her immediate family (defined as his or her
spouse, children or grandchildren) or to one or more trusts for the exclusive
benefit of such Optionee or his or her immediate family members or partnerships
in which such Optionee or his or her immediate family members are the only
partners if the transfer is approved by the Committee and the Optionee does not
receive any consideration for the transfer. Any such transferred portion shall
continue to be subject to the same terms and conditions that were applicable to
the Option immediately prior to its transfer (except that such transferred
portion shall not be further transferable by the transferee). No transfer of the
Option shall be effective to bind the Company unless the Company shall have been
furnished with written notice thereof and a copy of such evidence as the
Committee may deem necessary to establish the validity of the transfer and the
acceptance by the transferee of the terms and conditions hereof.

7. Withholding. The Optionee agrees to make appropriate arrangements with the
Company for satisfaction of any applicable federal, state, local or foreign tax
withholding requirements or like requirements, including the payment to the
Company at the time of any exercise of the Option of all such taxes and
requirements, and the Company shall have the right to deduct from any and all
payments made under the Plan, or to require the Optionee, through payroll
withholding, cash payment or otherwise, to make adequate provision for, the
federal, state, local and foreign taxes, if any, required by law to be withheld
by the Company or any Affiliate with respect to the Option or the Shares
acquired pursuant thereto. The Company shall have no obligation to deliver
Shares, to release Shares from an escrow or to make any payment in cash under
the Plan until the Company’s or any Affiliate’s tax withholding obligations have
been satisfied by the Optionee. The Company shall have the right, but not the
obligation, to deduct from the Shares deliverable to an Optionee upon exercise,
or to accept from the Optionee the tender of, a number of whole Shares having a
Fair Market Value, as determined by the Company, equal to all or any part of the
tax withholding obligations of the Company or any Affiliate. The Fair Market
Value of any Shares withheld or tendered to satisfy any such tax withholding
obligations shall not exceed the amount determined by the applicable minimum
statutory withholding rates.

8. Confidential Information and Trade Secrets. The Optionee and the Company
agree that certain materials, including, but not limited to, information, data
and other materials relating to customers, development programs, costs,
marketing, trading, investment, sales activities, promotion, credit and
financial data, manufacturing processes, financing methods, plans or the
business and affairs of the Company and its Affiliates, constitute proprietary
confidential information and trade secrets. Accordingly, the Optionee will not
at any time during or after the Optionee’s employment with the Company or
thereafter for so long as it remains proprietary or confidential, disclose or
use for the Optionee’s own benefit or purposes or the benefit or purposes of any
other person, firm, partnership, joint venture, association, corporation or
other business organization, entity or enterprise other than the Company and any
of its Affiliates, any proprietary confidential information or trade secrets,
provided that the foregoing shall not apply to information which is not unique
to the Company or any of its Affiliates or which is generally known to the
industry or the public other than as a result of the Optionee’s breach of this
covenant. The Optionee agrees that upon termination of employment with the
Company for any reason, the Optionee will immediately return to the Company all
memoranda, books, papers, plans, information, letters and other data, and all
copies thereof or therefrom, which in any way relate to the business of the
Company and its Affiliates, except that the Optionee may retain personal notes,
notebooks and diaries. The Optionee further agrees that the Optionee will not
retain or use for the Optionee’s account at any time any trade names, trademark
or other proprietary business designation used or owned in connection with the
business of the Company or any of its Affiliates.

9. Remedies. The Optionee acknowledges that a violation or attempted violation
on the Optionee’s part of Section 8 will cause irreparable damage to the
Company, and the Optionee therefore agrees that the Company shall be entitled as
a matter of right to an injunction, issued by any court of competent
jurisdiction, restraining any violation or further violation of such promises by
the Optionee or the Optionee’s employees, partners or agents. The Optionee
agrees that such right to an injunction is cumulative and in addition to
whatever other remedies the Company may have under law or equity.

10. Failure to Enforce Not A Waiver. The failure of the Company to enforce at
any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.

11. Securities Laws. Upon the acquisition of any Shares pursuant to the exercise
of the Option, the Optionee or the Optionee’s transferee, if applicable, will
make or enter into such written representations, warranties and agreements as
the Company may reasonably request in order to comply with applicable securities
laws, with this Agreement, or as the Company otherwise deems necessary or
advisable.

12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflicts of laws provisions thereof.

13. Amendments. This Agreement may be amended or modified at any time by an
instrument in writing signed by the parties hereto. The Committee may, in its
sole and absolute discretion and without the consent of the Optionee, amend this
Agreement, to take effect retroactively or otherwise, as it deems necessary or
advisable for the purpose of (a) conforming this Agreement to any law,
regulation or rule applicable to this Agreement, or (b) waiving any conditions
or rights under, amend any terms of, or alter, suspend, discontinue, cancel or
terminate, this Agreement; provided, that any such waiver, amendment,
alteration, suspension, discontinuance, cancellation or termination that would
materially adversely affect the rights of the Optionee, holder or beneficiary
shall not to that extent be effective without the consent of the Optionee,
holder or beneficiary.

14. Notices. Any notice, request, instruction or other document given under this
Agreement shall be in writing and shall be addressed and delivered, in the case
of the Company, to the Secretary of the Company at the principal office of the
Company and, in the case of the Optionee, to the Optionee’s address as shown in
the records of the Company or to such other address as may be designated in
writing by either party.

15. Award Subject to Plan; Amendments to Award. This Award is subject to the
Plan. The terms and provisions of the Plan as it may be amended from time to
time are hereby incorporated herein by reference. In the event of a conflict
between any term or provision contained herein and a term or provision of the
Plan, the applicable terms and provisions of the Plan will govern and prevail.

16. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original but all of which together shall represent one
and the same agreement.

